MEMORANDUM DECISION
                                                                                  FILED
Pursuant to Ind. Appellate Rule 65(D),
                                                                             Oct 16 2019, 8:25 am
this Memorandum Decision shall not be
regarded as precedent or cited before any                                         CLERK
                                                                             Indiana Supreme Court
court except for the purpose of establishing                                    Court of Appeals
                                                                                  and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT                                  ATTORNEY FOR APPELLEES
Eric A Frey                                              ANONYMOUS M.D. AND
Frey Law Firm                                            ANONYMOUS LONG-TERM
Terre Haute, Indiana                                     HOSPITAL
John P. Nichols                                          Robert C. Brandt
Anderson & Nichols                                       Riley Bennett Egloff LLP
Terre Haute, Indiana                                     Indianapolis, Indiana
                                                         ATTORNEYS FOR APPELLEE
                                                         ANONYMOUS SKILLED NURSING
                                                         AND REHABILITATION FACILITY
                                                         Melinda R. Shapiro
                                                         Laura C. Bonadies
                                                         SmithAmundensen LLC
                                                         Indianapolis, Indiana
                                                         ATTORNEYS FOR APPELLEE
                                                         ANONYMOUS HOSPITAL
                                                         Edna M. Koch
                                                         Jennifer A. Padgett
                                                         Zeigler Cohen & Koch
                                                         Indianapolis, Indiana




                                           IN THE
    COURT OF APPEALS OF INDIANA



Court of Appeals of Indiana | Memorandum Decision 19A-MI-664 | October 16, 2019                      Page 1 of 16
      John Shotts II,                                          October 16, 2019
      Appellant-Plaintiff,                                     Court of Appeals Case No.
                                                               19A-MI-664
              v.                                               Appeal from the Marion Superior
                                                               Court
      Anonymous Skilled Nursing and                            The Honorable Marc Rothenberg,
      Rehabilitation Facility,                                 Judge
      Anonymous Hospital,                                      Trial Court Cause No.
      Anonymous M.D., Anonymous                                49D07-1709-MI-36931
      Long-Term Hospital,
      Appellees-Defendants



      May, Judge.


[1]   John Shotts II appeals the trial court’s preliminary determination of law

      dismissing his medical malpractice claims with prejudice. He raises one issue

      on appeal, which we restate as whether the trial court abused its discretion in

      dismissing Schotts claims for failure to timely submit evidence to the medical

      review panel. We affirm.



                            Facts and Procedural History
[2]   Shotts was admitted to Anonymous Hospital in April 2015 and alleges the

      hospital negligently treated him. He was transferred from the hospital to

      Court of Appeals of Indiana | Memorandum Decision 19A-MI-664 | October 16, 2019      Page 2 of 16
      Anonymous Skilled Nursing and Rehabilitation Facility, where he alleges

      Anonymous M.D. negligently prescribed medication for him. He was

      subsequently moved to Anonymous Long-Term Hospital, where he alleges the

      staff continued to give him the negligently prescribed medication. Shotts asserts

      that, as a result, he suffers from permanent foot drop 1 and kidney problems.


[3]   On March 28, 2016, Shotts filed a proposed complaint with the Indiana

      Department of Insurance (“IDOI”) against Anonymous Skilled Nursing and

      Rehabilitation Facility, Anonymous Hospital, Anonymous M.D., and

      Anonymous Long-Term Hospital (collectively, “Defendants”). On April 5,

      2016, the IDOI sent a letter to Shotts’ attorney notifying him that the

      Defendants were qualified health care providers under the Medical Malpractice

      Act (“Act”), Indiana Code Article 34-18, such that Shotts’ claims against the

      Defendants were subject to the terms and procedures of the Act and eligible for

      compensation from the Patient’s Compensation Fund.


[4]   On September 29, 2017, Anonymous Skilled Nursing and Rehabilitation

      Facility filed a Petition for Preliminary Determination/Motion to Compel on

      the basis that Shotts had failed to respond to discovery or to the medical review

      panel chairman’s request for Shotts’ panel nomination or request for a striking

      panel. After Shotts responded to discovery and requested a striking panel,




      1
        For clarity, we note “foot drop” is the inability to lift the front part of the foot, which causes the toes to drag
      along the ground while walking. Foot Drop: Causes, Symptoms, and Treatment, WebMD,
      https://www.webmd.com/a-to-z-guides/foot-drop-causes-symptoms-treatments (last visited September 24,
      2019).

      Court of Appeals of Indiana | Memorandum Decision 19A-MI-664 | October 16, 2019                         Page 3 of 16
      Anonymous Skilled Nursing and Rehabilitation Facility withdrew its motion to

      compel.


[5]   On February 23, 2018, Richard Kraege, the medical review panel chairman,

      sent via e-mail a letter notifying counsel of record and the IDOI that the

      medical review panel would be considered formed as of that date and furnishing

      a schedule for the submission of evidence. Pursuant to Indiana Code Section

      34-18-10-13, the medical review panel had until August 22, 2018, to give its

      expert opinion.


[6]   Shotts did not tender his evidentiary submission to the medical review panel by

      the deadline set forth in Kraege’s letter of February 23, 2018. On May 16,

      2018, Kraege sent a letter to Shotts’ counsel via e-mail inquiring when Shotts’

      submission would be forthcoming. Kraege sent additional letters to Shotts’

      counsel via e-mail on June 14, 2018; July 10, 2018; and August 23, 2018.

      Shotts’ counsel did not respond to these e-mails until August 28, 2018, when

      Angela Bullock, an attorney at the firm representing Shotts, e-mailed Kraege.

      Bullock acknowledged receipt of the letter of August 23, 2018, and stated: “We

      have had a change in staff and unfortunately that change has put me a little

      behind in getting the submission materials to you. I hope to get the materials to

      you within the next couple weeks and will keep you advised if that changes.”

      (Appellant App. Vol. II at 41.) On September 13, 2018, Bullock sent another e-

      mail to Kraege inquiring about the format in which to send the submission.

      Bullock did not copy opposing counsel on either of these e-mails to Kraege.



      Court of Appeals of Indiana | Memorandum Decision 19A-MI-664 | October 16, 2019   Page 4 of 16
      Thus, opposing counsel was unaware of these communications and could not

      respond to or opine on them.


[7]   On September 20, 2018, an attorney for Anonymous Long-Term Hospital and

      Anonymous M.D. e-mailed Kraege and Rosie Perez, Kraege’s Legal

      Administrator, seeking to confirm Shotts had not tendered his submission or

      requested additional time. In response, Perez forwarded the correspondence

      between Bullock and Kraege to all counsel of record because counsel for

      Defendants had not been copied on the original e-mails. Perez noted that

      Bullock intended to tender the Plaintiff’s submission on Monday, September

      24, 2018. Bullock replied to everyone included on Perez’s e-mail and said she

      was planning to mail the submission that night. Bullock tendered the

      submission on September 20, 2018.


[8]   Also, on September 20, 2018, in the trial court, Anonymous Long-Term

      Hospital and Anonymous M.D. moved for a Preliminary Determination of

      Law (“PDL”) seeking dismissal of Shotts’ case pending before the IDOI. All

      the other defendants later joined the motion. Shotts responded to the PDL,

      Anonymous M.D. and Anonymous Long-Term Hospital filed a reply, and

      Shotts filed a supplemental affidavit in response.


[9]   The Court held a hearing on January 17, 2019. At the hearing, Shotts’ counsel

      acknowledged his firm “dropped the ball” and said: “But we had a change in

      staff and once we realized we dropped the ball, we got on it right away. The

      only thing we didn’t do that we should have done is copy counsel when we


      Court of Appeals of Indiana | Memorandum Decision 19A-MI-664 | October 16, 2019   Page 5 of 16
       communicated with Mr. Kraege.” (Tr. Vol. II at 20.) 2 He also noted at the

       hearing that “from a practical standpoint, these cases are almost never decided

       in 180 days.” (Id. at 20-21.) When the trial court asked Shotts’ counsel why he

       should not dismiss Shotts’ claims, Shotts’ counsel replied:


                I guess the good cause would be that as soon as we realized we
                had a problem, we attempted to remedy the situation and we did
                communicate with Mr. Kraege and he voiced no objection to the
                extension of time. So I guess in my opinion, that’s the good
                cause.


       (Id. at 22.) 3 On February 22, 2019, the trial court issued an order dismissing

       Shotts’ claims with prejudice. The trial court found Shotts failed to show good

       cause for the delay in his submission.



                                     Discussion and Decision
[10]   Whether to sanction a party for failure to timely submit evidence to the medical

       review panel in accordance with the Act “is a question of law and fact that may

       be preliminarily determined by the trial court in the exercise of its discretion

       after a hearing.” Mooney v. Anonymous M.D. 4, 991 N.E.2d 565, 575 (Ind. Ct.




       2
         While not explicitly stated in the record, we infer from briefing that the “change in staff” is the departure of
       a paralegal from the office of Shotts’ legal counsel.
       3
         Shotts’ counsel also argued at the trial court hearing that the issue was moot because, while late, Shotts did
       eventually file his submission with the medical review panel. This argument is not presented on appeal, and
       we consider it abandoned. Lake Cty. v. State ex rel. Manich, 631 N.E.2d 529, 537 n.4 (Ind. Ct. App. 1994)
       (holding statutory argument raised before the trial court was abandoned on appeal when party focused on
       other arguments in its appellate brief), reh’g denied.

       Court of Appeals of Indiana | Memorandum Decision 19A-MI-664 | October 16, 2019                       Page 6 of 16
       App. 2013), reh’g denied, trans. denied. We review such decisions for an abuse of

       discretion. Id. at 576. “An abuse of discretion exists when the trial court’s

       decision is clearly against the logic and effect of the facts and circumstances

       before it or the reasonable, probable, and actual deductions to be drawn

       therefrom.” Id. But, “[m]atters of statutory interpretation present a pure

       question of law to which we apply a de novo standard of review.” Tyms-Bey v.

       State, 69 N.E.3d 488, 489 (Ind. Ct. App. 2017), reh’g denied, trans. denied.


[11]   Initially, we note it is the plaintiff’s responsibility to prosecute his case. See Ind.

       Trial Rule 41(E) (directing court to dismiss case after lengthy period of

       inactivity if plaintiff fails to show sufficient cause for the delay). In support

       thereof, the Act contains several statutes designed to encourage prompt

       disposition of cases. For example, Indiana Code Section 34-18-10-3(c) directs

       the chairman of the medical review panel to “expedite the panel’s review of the

       proposed complaint” and gives the chairman authority to “establish a

       reasonable schedule for submission of evidence to the medical review panel but

       must allow sufficient time for the parties to make full and adequate presentation

       of related facts and authorities.” Furthermore, “[t]he panel shall give its expert

       opinion within one hundred eighty (180) days after the selection of the last

       member of the initial panel.” Ind. Code § 34-18-10-13. If the panel does not

       render an expert opinion within 180-days, then the panel shall submit a report

       to the commissioner of the IDOI explaining the reasons for the delay. Id.

       Indiana Code Section 34-18-10-14 states that a “party, attorney, or panelist who

       fails to act as required by this chapter without good cause shown is subject to


       Court of Appeals of Indiana | Memorandum Decision 19A-MI-664 | October 16, 2019   Page 7 of 16
       mandate or appropriate sanctions upon application to the court designated in

       the proposed complaint as having jurisdiction.”


[12]   Furthermore, Indiana Code Section 34-18-0.5-1, which became effective on

       July 1, 2017, states:


               The general assembly emphasizes, to the parties, the courts, and
               the medical review panels, that adhering to the timelines set forth
               in this article is of extreme importance in ensuring the fairness of
               the medical malpractice act. Absent a mutual written agreement
               between the parties for a continuance, all parties subject to this
               article, and all persons charged with implementing this article,
               including courts and medical review panels, shall carefully follow
               the timelines in this article. No party may be dilatory in the
               selection of the panel, the exchange of discoverable evidence, or
               in any other matter necessary to bring a case to finality, and the
               courts and medical review panels shall enforce the timelines set
               forth in this article so as to carry out the intent of the general
               assembly.


       Shotts argues that he demonstrated good cause for his late submission and that

       dismissal was too harsh a sanction for the trial court to impose. Defendants

       rely on the above statutes to argue that Shotts’ claims should be dismissed

       because the parties never executed a written mutual agreement to extend the

       deadlines and Shotts failed to establish good cause for his failure to adhere to

       the deadlines established by the Act and as set by Kraege.


[13]   As our Indiana Supreme Court has observed, “Indiana law has long

       incorporated a strong preference for deciding cases on their merits rather than

       disposing of them via procedural technicalities.” Miller v. Dobbs, 991 N.E.2d

       Court of Appeals of Indiana | Memorandum Decision 19A-MI-664 | October 16, 2019   Page 8 of 16
       562, 565 (Ind. 2013). Nevertheless, we must determine and abide by the

       legislature’s intent in interpreting a statute. Ind. Alcohol & Tobacco Comm’n v.

       Spirited Sales, LLC, 79 N.E.3d 371, 376 (Ind. 2017). If a statute’s language is

       clear and unambiguous, we “will not apply any rules of construction other than

       to require that words and phrases be given their plain, ordinary, and usual

       meanings.” Dykstra v. City of Hammond, 985 N.E.2d 1105, 1107 (Ind. Ct. App.

       2013), trans. denied. We interpret the statute such that every word is “given

       effect and meaning, and no part is to be held meaningless if it can be reconciled

       with the rest of the statute.” Guzman v. AAA Auto Rental, 654 N.E.2d 838, 840

       (Ind. Ct. App. 1995).


[14]   Indiana Code Section 34-18-0.5-1 explicitly directs courts, parties, and medical

       review panels to follow the timelines provided in the Act. As we recently

       explained, “[i]t is apparent, therefore, that the general rule is that [the Act’s]

       timelines—including submission schedules created by the medical review

       panel—must be carefully and strictly followed.” Quillen v. Anonymous Hosp.,

       121 N.E.3d 581, 587 (Ind. Ct. App. 2019) (holding trial court did not err in

       dismissing proposed medical malpractice complaint when plaintiff failed to

       comply with panel’s submission schedule, object to the schedule, or request an

       extension of time and plaintiff’s counsel did not give a reason for the

       delinquency until his response to defendants’ motion to dismiss), trans. denied.

       It is not disputed that Shotts failed to make his submission before the deadline

       set by the chair of the medical review panel. Further, the parties did not enter

       into a mutual written agreement to continue or extend the 180-day deadline for


       Court of Appeals of Indiana | Memorandum Decision 19A-MI-664 | October 16, 2019   Page 9 of 16
       the medical review panel to render its expert opinion. Nor did Shotts contact

       the medical review panel chairman before the 180-day deadline expired.


[15]   Therefore, pursuant to Indiana Code Section 34-18-10-14, we must determine

       whether the trial court abused its discretion in finding Shotts failed to show

       good cause for his failure to comply with the Act’s timelines and sanctioning

       him accordingly. Shotts argues his case is like Mooney v. Anonymous M.D. 4. In

       Mooney, the plaintiff filed a proposed medical malpractice complaint with

       IDOI. 991 N.E.2d at 568. The defendants had difficulties getting written

       discovery responses from the plaintiff and the plaintiff had trouble setting up

       depositions of the defendants. Id. at 570-75. A medical review panel was

       formed, but plaintiff failed to make a submission for more than 180 days after

       formation of the panel. Id. The defendants moved to dismiss the plaintiff’s

       proposed complaint, in part, on the basis that plaintiff failed to comply with the

       Act. Id. at 575. The trial court granted the defendants’ motion. Id. We noted

       that the Act’s 180-day deadline is not a statute of limitations and failure of the

       panel to produce its expert opinion in that time is not automatically grounds for

       sanctions. Id. at 578. We reversed the trial court because plaintiff’s counsel did

       not sit idly by and do nothing. Id. at 579. Plaintiff’s counsel kept the chair of

       the medical review panel informed that discovery was ongoing, sent multiple

       letters attempting to set dates for depositions, and defendants’ counsel stated in

       writing that she was amendable to an extension of the 180-day deadline “if

       necessary.” Id. at 578.




       Court of Appeals of Indiana | Memorandum Decision 19A-MI-664 | October 16, 2019   Page 10 of 16
[16]   However, we find the case at bar distinguishable from Mooney. Notably,

       Mooney was decided before Indiana Code Section 34-18-0.5-1 became effective.

       Additionally, in Mooney, counsel for the parties communicated with each other

       and the chairman of the medical review panel regarding the completion of

       discovery. Shotts wholly failed to communicate with defense counsel or the

       chairman of the medical review panel until after expiration of the 180-day

       deadline. And, when Shotts communicated with the chairman of the medical

       review panel, he failed to copy defense counsel on the correspondence and he

       communicated through an attorney who had not entered her appearance in the

       case.


[17]   Shotts also analogizes his case to Beemer v. Elsking, 677 N.E.2d 1117 (Ind. Ct.

       App. 1997), reh’g denied, trans. denied, in arguing that a staffing change

       constitutes good cause for his late submission and that Krague implicitly

       granted Shotts’ an extension of time. In Beemer, we held the trial court abused

       its discretion in dismissing the plaintiff’s complaint for failure to make his

       submission to the medical review panel when plaintiff made his submission five

       days after the 180-day deadline and, in the months leading up to the deadline,

       plaintiff’s counsel’s caseload increased as the result of two associates leaving his

       firm, he tried a two-week reckless homicide jury trial, tried another two-day

       jury trial, participated in the mediation of six cases, attended four continuing

       legal education seminars, and took a vacation around the holiday season. Id. at

       1119-21. We also noted the chair of the medical review panel implicitly granted

       the plaintiff in Beemer an extension of time when the chair of the medical review


       Court of Appeals of Indiana | Memorandum Decision 19A-MI-664 | October 16, 2019   Page 11 of 16
       panel sent a letter acknowledging a phone conversation in which plaintiff’s

       counsel stated the submission would be late and evidence was presented that

       plaintiff’s counsel provided the submission as soon as practicable. Id. at 1120.


[18]   However, Shotts’ argument that Krague implicitly granted him an extension of

       time is not well founded. Like Mooney, Beemer was decided before passage of

       Indiana Code Section 34-18-0.5-1. We presume the legislature is aware of

       existing law when enacting legislation. Gallagher v. Marion Cty. Victim Advocate

       Program, Inc., 401 N.E.2d 1362, 1365 (Ind. Ct. App. 1980). The plain language

       of the statute allows extension of the 180-day deadline only upon mutual

       written agreement of the parties. Ind. Code § 34-18-0.5-1 (“Absent a mutual

       written agreement between the parties for a continuance, all parties subject to this

       article, and all persons charged with implementing this article, including courts

       and medical review panels, shall carefully follow the timelines in this article[.]”

       (emphases added)). A mutual written agreement extending the 180-day

       deadline was not executed in this case.


[19]   Nevertheless, Shotts’ case differs from Beemer in other ways. Shotts contends

       his late submission resulted from a staffing change, but he does not specify

       exactly how the staffing change impacted law firm operations so significantly

       that he could not comply with the original submission deadline, contact the

       chair of the medical review panel, request an extension of time before

       expiration of the 180-day deadline, or respond to Kraege’s first three letters




       Court of Appeals of Indiana | Memorandum Decision 19A-MI-664 | October 16, 2019   Page 12 of 16
       asking about the status of Shotts’ submission. 4 Shotts’ counsel also fails to

       specify what, if any, changes he made to ensure that similar missteps do not

       happen in the future.


[20]   Shotts argues the defendants were not prejudiced by his late submission. He

       notes that while a major health insurance provider initially deemed defendant

       Anonymous M.D. unable to be considered “in-network” due to too many

       outstanding claims, that decision was eventually overturned, and the initial

       decision was made before expiration of the 180-day deadline. (Appellant Br. at

       18.) Defendants maintain that having long standing open medical malpractice

       claims is inherently prejudicial. Nonetheless, whether (or to what degree)

       Defendants were prejudiced is not dispositive. See Reck v. Knight, 993 N.E.2d

       627, 634 (Ind. Ct. App. 2013) (trial court may consider the degree of prejudice

       to the defendants in evaluating the appropriate sanction, but party requesting

       sanctions is not required to show prejudice), trans. denied.


[21]   While Shotts argues a sanction short of dismissal would be more suitable, we

       have previously held that dismissal is an appropriate sanction for failure to

       timely make a submission to the medical review panel. See, e.g., Rambo v.

       Begley, 796 N.E.2d 314, 322 (Ind. Ct. App. 2003) (trial court did not abuse its

       discretion in dismissing plaintiff’s complaint for failure to timely submit




       4
         “It is the duty of an attorney to regularly check the court records and monitor the progress of pending
       cases.” Patton Elec. Co., Inc. v. Gilbert, 459 N.E.2d 1192, 1194 (Ind. Ct. App. 1984); see also Ind. Professional
       Conduct Rule 1.3 (“A lawyer shall act with reasonable diligence and promptness in representing a client”).

       Court of Appeals of Indiana | Memorandum Decision 19A-MI-664 | October 16, 2019                      Page 13 of 16
       evidence to the medical review panel when plaintiff failed to diligently pursue

       discovery or request more time to make his submission); Galindo v. Christensen,

       569 N.E.2d 702, 705 (Ind. Ct. App. 1991) (statutes directing the chair of the

       medical review panel to set up a schedule for the submission of evidence and

       giving the panel 180-days to render an expert opinion imply a “corresponding

       duty upon the parties to comply with the schedule, if one is set by the chair, and

       upon the parties and the panel to comply with the 180 day limit; an available

       remedy for any breach is court-ordered sanctions”).


[22]   Most recently, in Reck, the plaintiff filed a proposed complaint with the IDOI.

       Id. at 629. The chairman of the medical review panel notified the parties when

       the panel was formed and set an evidence submission schedule. Id. The

       plaintiff did not file her evidentiary submission by the deadline and did not

       respond to a letter from the chair of the medical review panel asking when her

       submission would be forthcoming. Id. After the 180-day deadline for the panel

       to render an expert opinion had passed without plaintiff making her

       submission, the defendants moved for a PDL seeking dismissal of plaintiff’s

       complaint for failure to timely file her submission with the medical review

       panel. Id. We affirmed the trial court’s dismissal of plaintiff’s complaint on the

       basis that plaintiff failed to demonstrate good cause for her failure to timely

       submit her evidence to the medical review panel. Id. at 634-35.


[23]   Shotts attempts to distinguish his case from Reck. He notes the plaintiff in Reck

       filed her submission two days before the hearing on a motion to dismiss and her

       only explanation for the delay in submission was that the records were

       Court of Appeals of Indiana | Memorandum Decision 19A-MI-664 | October 16, 2019   Page 14 of 16
       voluminous. 993 N.E.2d at 629-30. Shotts mailed his submission on the day

       Anonymous Long-Term Hospital and Anonymous M.D. moved to dismiss and

       blames the late submission on a change of staff. Shotts also points out that, in

       Galindo, we remanded the matter back to the trial court because the plaintiff

       was not afforded a hearing. 569 N.E.2d at 706. However, this argument

       highlighting the factual differences between Shotts’ case and Reck is

       unpersuasive and the factual similarities between Shotts and the plaintiffs in

       Reck and Quillen are striking. All three failed to make their submission to the

       medical review panel on time, to obtain an extension of time to make such a

       submission, to respond when the panel chairman initially contacted them

       regarding the late submission, and to demonstrate to the trial court good cause

       for the late submission. Unlike the plaintiff in Galindo, Shotts was afforded a

       hearing and a chance to demonstrate to the trial court good cause for the

       delayed submission.


[24]   Shotts was neglectful throughout prosecution of this action. Before the medical

       review panel was even formed, Shotts failed to respond to discovery or the

       panel chairman’s request for Shotts’ nomination to the medical review panel.

       Shotts acted only after one of the defendants filed a motion to compel. Shotts

       did not meet the initial deadline for his submission. Shotts did not reply to the

       first three letters from the chairman asking about the status of Shotts’

       submission, and he responded five days after the fourth letter from the

       chairman. Shotts’ response was after the deadline established by Indiana Code

       Section 34-18-10-13 for the medical review panel to render its expert opinion.


       Court of Appeals of Indiana | Memorandum Decision 19A-MI-664 | October 16, 2019   Page 15 of 16
       Shotts did not copy opposing counsel or ask for an extension of time. Rather,

       Shotts’ counsel simply indicated that there was a staffing change and she hoped

       to file plaintiff’s submission soon. Given these facts and circumstances, the

       sanction of dismissal was well within the trial court’s discretion. See Jones v.

       Wasserman, 656 N.E.2d 1195, 1197 (Ind. Ct. App. 1995) (holding trial court did

       not abuse discretion in dismissing action after plaintiff failed to submit evidence

       to medical review panel prior to deadline for submission or seek an extension of

       time to do so), trans. denied.



                                               Conclusion
[25]   We cannot say the trial court abused its discretion in dismissing Shotts’

       complaint. The sanction of dismissal was not clearly against the logic and

       effect of the facts and circumstances before the trial court given Shotts’ lack of

       communication with the panel chair and opposing counsel, and given Shotts’

       presentation of scant evidence to demonstrate how a staffing change at

       counsel’s office caused such a lengthy delay in his submission of evidence.

       Therefore, we affirm.


[26]   Affirmed.


       Vaidik, CJ., and Bailey, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-MI-664 | October 16, 2019   Page 16 of 16